Citation Nr: 0801255	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-36 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back epidural 
injection.  

2.  Evaluation of migraine headaches, currently rated as 10 
percent disabling.  

3.  Evaluation of degenerative disc disease of the lumbar 
spine with complaints of sciatica, currently rated as 40 
percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.  

5.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 2000 to May 
2003.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

In connection with the appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in October 2007.  A transcript of the hearing 
has been associated with the claims file.  

The issues in regard to the evaluation of migraine headaches, 
degenerative disc disease of the lumbar spine with complaints 
of sciatica, entitlement to a (TDIU), and entitlement to a 
permanent and total disability rating for nonservice-
connected pension are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant is service-connected for residuals of a 
February 2003 epidural injection, to include a lumbar spine 
disability and headaches.  

2.  The February 2003 low back epidural injection in 
association with a caesarian section is not a disease or 
injury for VA purposes.  


CONCLUSION OF LAW

Service connection for a February 2003 low back epidural 
injection is not warranted.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words:  "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

The Board notes that pain cannot be compensable in the 
absence of proof of an in-service disease or injury to which 
the current pain can be connected by medical evidence.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Such 
a "pain alone" claim must fail when there is no sufficient 
factual showing that the pain derives from an in-service 
disease or injury.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, service connection for residuals of the 
February 2003 epidural injection has been established, to 
include a lumbar spine disability with complaints of sciatica 
and headaches, as well as a residual scar status post 
cesarean section.  The epidural injection itself is not a 
disease or injury for VA purposes.  The Board notes that 
service connection for pain without an underlying pathology 
is not warranted.  See Sanchez-Benitez, supra.  Service 
connection has been established for the residuals of the 
epidural injection and there are no other identified 
residuals.  Accordingly, service connection is not warranted 
for the February 2003 epidural injection.  


ORDER

Service connection for a February 2003 epidural injection in 
the low back is denied.  


REMAND

The record reflects that service connection has been 
established for residuals of a February 2003 epidural 
injection in the low back in association with labor and 
delivery.  An October 2003 rating decision reflects that 
service connection has been established for lumbar strain 
with complaints of sciatica and a residual scar status post 
cesarean section.  The decision notes that service medical 
records showed that the appellant underwent a cesarean 
section in service, after which there were complaints of low 
back pain, anterio lateral leg pain and numbness in both legs 
status post epidural injection, and pain at the surgical 
site.  A July 2004 rating decision shows service connection 
was established for headaches noted to be linked to the 
epidural injection.  Service connection for the epidural 
injection in the lower back was denied.  

The Board notes that in regard to sciatica of the right and 
left lower extremity, the October 2003 rating decision 
reflects that separate evaluations were assigned for sciatica 
under Diagnostic Code 8520 in association with the lumbar 
spine disorder, which was evaluated under Diagnostic Code 
5292.  In July 2004, the AOJ determined that the disabilities 
were more appropriately rated as a single disability and 
assigned a 40 percent rating for degenerative disc disease of 
the lumbar spine with complaints of bilateral sciatica.  The 
Board notes that during the pendency of the appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome and the January 2005 statement 
of the case contains both old and new criteria.  

At the hearing before the undersigned Veterans Law Judge, the 
appellant's mother stated that she witnessed the epidural 
injection, and that on the first attempt, the wrong nerve was 
injected, and that as a result, the appellant has, in 
addition to the service-connected residuals noted above, 
tingling in the upper extremity and pain of an unknown 
origin.  Transcript at 14 (2007).  The appellant asserted 
that the degree of impairment due to her service-connected 
disabilities is worse than reflected by the currently 
assigned ratings, and that she is unable to work due to 
disability.  Id. at 18.  The Board finds that further 
development is necessary.  

The Board notes that permanent and total disability ratings 
for pension purposes are authorized for disabling conditions 
not the result of the veteran's own willful misconduct 
whether or not they are service connected.  Total disability 
will be considered to exist where there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.342.

The Board further notes that a TDIU may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability rated at 60 percent or more, or 
as a result of two or more disabilities, provided at least 
one disability is rated at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For this purpose, 
the following will be considered as one disability:  
disabilities resulting from common etiology or a single 
accident, or multiple injuries incurred in action.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board also notes that, "Substantially gainful employment" 
is that employment "which is ordinarily followed by the non-
disabled to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  
As further provided by 38 C.F.R. § 4.16(a), "Marginal 
employment shall not be considered substantially gainful 
employment."

In a November 2005 statement, a VA examiner stated that the 
appellant is unemployable.  The examiner added that the case 
needed to be reevaluated after proceeding with the clinical 
work up to further define the disease process.  A January 
2007 record reflects an assessment of poor effort and grossly 
inconsistent presentation.  The Board notes that failure to 
cooperate with a VA examination is tantamount to failing to 
report for examination and may result in the denial of the 
claim.  See 38 C.F.R. § 3.655.  Further development is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for an appropriate VA examination to 
determine the degree of impairment due to 
her disabilities.  The claims file should 
be made available in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be conducted.  The 
AOJ should request that the examiner 
provide an opinion in regard to the 
following:  1) Are the appellant's 
headaches manifested by characteristic 
prostrating attacks occurring on an 
average of once a month over the last 


several months and/or does she have very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability?  2) What is the 
degree of impairment due to the lumbar 
spine disability, to include range of 
motion with consideration of the affect of 
any pain, fatigability, or incoordination 
on range of motion, any identified 
neurological impairment of the extremities 
due to degenerative disc disease of the 
lumbar spine; and, have there been any 
incapacitating episodes requiring bed rest 
prescribed by a physician, and if so, what 
has been the duration and frequency of any 
identified incapacitating episode?  3) 
Whether it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's service connected 
disabilities result in her inability to 
obtain and retain substantially gainful 
employment?  4) Whether it is more likely 
than not (i.e., probability greater than 
50 percent), as least as likely as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
service connected and non-service 
connected disabilities result in her 
inability to obtain and retain 
substantially gainful employment?  A 
complete rationale should accompany all 
opinions provided.  

2.  In light of the above, the AOJ should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


